Citation Nr: 1202096	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  99-01 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the hips, to include as secondary to a service-connected back disability.  

2.  Entitlement to a rating in excess of 40 percent for chronic lumbar strain for the period prior to August 29, 2008, and in excess of 60 percent thereafter.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973 and from January 1975 to September 1981.  He also had active duty from September 1981 to 

April 1985, but that period of time has been determined by an administrative decision dated in August 1985 not to be eligible for VA benefits.  

The complex procedural background regarding the issues on appeal was recited in detail in the Board's September 2010 remand decision and will not be repeated here.  It is noted, however, that subsequent to the 2010 remand, in a November 2011 rating decision, the 40 percent rating in effect for the service-connected lumbar spine disorder was increased to 60 percent as of August 29, 2008.  Because the increase in the evaluation of the Veteran's lumbar spine disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's claim for a TDIU was granted, and that issue is no longer on appeal.  The RO continued to deny the claim of service connection for DJD of each hip.  That issue also remains on appeal.  


FINDINGS OF FACT

1.  DJD of the hips is not shown in service or within the first post service year and is not related to a service-connected back disorder.  

2.  For the pertinent period prior to August 29, 2008, the Veteran's service-connected lumbosacral strain was manifested by complaints of pain and severe limitation of motion; there was no ankylosis, neurological manifestations, or incapacitating episodes of intervertebral disc syndrome requiring physician-prescribed bed rest.  

3.  For the period beginning on August 29, 2008, the Veteran's service-connected lumbosacral strain is productive of no more than incapacitating episodes having a total duration of at least six weeks during the past twelve months; the evidence does not show ankylosis of the spine.  



CONCLUSIONS OF LAW

1.  DJD of the hips was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for an evaluation in excess of 40 percent for chronic lumbosacral strain have not been met for the period prior to August 29, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5242, 5243 (2011).  

3.  The criteria for an evaluation in excess of 60 percent for chronic lumbosacral strain have not been met for the period beginning on August 29, 2008.  38 U.S.C.A. §§  1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5242, 5243, 4.124a (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should provide any evidence in his possession pertaining to the claims.  

VA satisfied this duty by means of letters to the Veteran from the RO dated in November 2004, September 2006, July 2008, and September 2008, April 2010, and November 2011.  By means of these documents, the Veteran was told of the requirements to establish service connection, of the reasons for the denial of his claims, of his and VA's respective duties, and he was asked to provide information in his possession relevant to the claims.

Although the claims were initially denied prior to the enactment of VCAA, after passage of the VCAA, the RO sent the Veteran the above mentioned VCAA letters which included discussion of the VCAA laws and regulations.  A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  However, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  After receipt of the content-complying letters, his claims were readjudicated based upon all the evidence of record as evidenced by numerous supplemental statements of the case of record.  Most recently, the claims were addressed by the RO in November 2011.  There is no indication that the disposition of his claims would have been different had he received pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 3.159(b).  Accordingly, any such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in September 2006, July 2008, and November 2011.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  There are numerous VA examinations of record, to include VA evaluations in 2002, 2005, 2006, 2008, 2009, and 2010, addressing either the severity or etiology of the Veteran's bilateral hip disorder or the severity of the service-connected low back disorder.  The various examination reports reflect that, for the most part, the examiners reviewed the claims file and provided opinions based upon their reviews of the Veteran's medical history and physical examination.  The Board has determined that the evidence of record is sufficient to make a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DJD (arthritis)to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Entitlement to Service Connection for DJD of the Hips

Review of the service treatment records (STRs) shows no evidence of a bilateral hip disability or an injury to the hips.  Evidence of record subsequent to service includes several VA evaluations for other orthopedic disorders, including the Veteran's service-connected low back disorder.  During these evaluations, the Veteran did not complain of hip pain.  A bilateral hip disorder was first demonstrated on outpatient examination by VA in September 1994.  At that time, X-ray studies showed questionable early changes of avascular necrosis in the femoral head of each hip and possible mild narrowing of each hip joint.  A bone scan performed in October 1994 was interpreted as showing degenerative changes in the hips, with no evidence of avascular necrosis.  

The current bilateral hip disability cannot be service connected on a direct basis since there is no showing of inservice manifestations, and no showing of arthritis within the first post service year.  In addition, in July 2002, a VA examiner rendered an opinion that the etiology of the hip disorders was of a degenerative arthritic process that had developed independently in the hip joints as a result of maturity.  The examiner further stated that there was no evidence of DJD during the Veteran's recognized service or within one year thereafter.  

As to whether the current bilateral hip disability is related to a service-connected disorder, on VA examination in June 2005, after examining the Veteran, and reviewing the claims file, a VA examiner stated that the Veteran had mild osteoarthritis in both hips which was not related to the lumbar strain and probably age appropriate.  The examiner further opined that the osteoarthritis in the hips was due to the fact that the Veteran was a middle-aged man.  A private physician, (W.R., M.D.) reported in January 2008, however, that the Veteran's progressively worsening lumbosacral pain aggravated his DJD of the hips.  

Further VA examination was conducted in February 2009.  The examiner noted that he reviewed the claims file.  Following examination, the diagnoses included chronic lumbar sprain with mild scoliosis and bilateral hip DJD.  Also diagnosed were leg length discrepancy and early hip disease.  The examiner noted that his review of the file included consideration of the private physician's opinion which reported aggravation of the Veteran's hip disability by the lumbar spine pathology.  He opined, however, that based upon the Veteran's gait and exam, review of the claims file, and imaging studies, that the Veteran's DJD of the hips was based on normal aging since there was no evidence to medically state that the hip conditions were secondary to, caused by, or the result of the Veteran's chronic lumbar sprain.  The examiner further noted that there was no ankylosis of the spine nor degenerative disk disease.  The Veteran walked with a normal gait and used a cane, although he touched the ground with it and did not significantly support his body to ambulate.  The February 2009 opinion was corroborated by additional VA examination and opinion in October 2010 conducted by another physician.  He also opined that the Veteran's bilateral DJD of the hips was due to the aging process and that the condition was not caused by or aggravated by the service-connected low back disorder.  

Under the circumstances of this case, it is concluded that the Veteran's bilateral hip DJD was not incurred during service or until many years thereafter.  Moreover, this condition is not secondary to, or aggravated by, his service-connected low back disorder.  In making this determination, the Board has considered the evidence of record as summarized above, which does not reflect a hip disorder until many years after service.  While there is one opinion of record opining that the Veteran's low back disorder has aggravated his bilateral hip DJD, there are additional opinions which attribute his hip disorder to the aging process and find no aggravation of this condition by the Veteran's low back complaints.  Dr. W.R. has provided no rationale or explanation for his conclusion that the lumbar spine disorder has aggravated the bilateral hip DJD.  The Board finds that the VA examination reports from 2005, 2009, and 2010 which do not support the Veteran's claim are more probative.  The February 2009 VA examiner provided a rationale for the conclusions reached.  In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA specialists who reviewed the record than Dr. W.R.'s 2008 statement, and concluded that the Veteran's post service hip DJD was not secondary to or aggravated by his lumbar spine disorder.  

The Veteran avers that his current hip DJD should be service connected in that this condition was either first manifested in service or the result of a service-connected lumbar spine disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while he, as a layperson, is competent to describe experiences and symptoms that result therefrom, it is not shown that he is trained in the field of medicine.  Thus, he is not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than any lay assertions.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

Rating Criteria for Back Disabilities

The applicable rating criteria for intervertebral disc disease were amended effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).

Under the provisions of DC 5292, in effect before September 26, 2003, a 10 percent evaluation is warranted for slight limitation of motion of the lumbar spine, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, lumbosacral strain warrants a zero percent evaluation when manifested by slight subjective symptoms only.  A 10 percent rating is assigned when there is characteristic pain on motion.  A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2003).

Under the former provisions of DC 5293, in effect before September 23, 2002, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).

For purposes of evaluations under DC 5293, "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2.  38 C.F.R. § 4.71a, DC 5293 (in effect from September 23, 2002 to September 25, 2003).

Effective September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51.454 (August 27, 2003).

DC 5235, Vertebral fracture or dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237, Lumbosacral or cervical strain; DC 5238, Spinal stenosis; DC 5239, Spondylolisthesis or segmental instability; DC 5240, Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  DC 5235, Vertebral fracture or dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237 Lumbosacral or cervical strain; DC 5238 Spinal stenosis; DC 5239 Spondylolisthesis or segmental instability; DC 5240 Ankylosing spondylitis; DC 5241 Spinal fusion; DC 5242 Degenerative arthritis of the spine (see also DC 5003); DC 5243 Intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (in effect from September 26, 2003).

The criteria for evaluating intervertebral disc disease were essentially unchanged from the September 2002 revisions, except that the DC for intervertebral disc disease was changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243 (2011).

Because the rating criteria changed during the pendency of the Veteran's appeal, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and United States Court of Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the extent it is inconsistent with the Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date earlier than the effective date of the liberalizing...regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects.  If the Veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions.

Entitlement to a Rating in Excess of 40 Percent for Chronic Lumbosacral Strain for the Period from June 2, 1998, to August 28, 2008.  

To assign a rating above 40 percent (for the period in question) under the criteria in effect before September 26, 2003, the evidence would have to show ankylosis of the lumbar spine (DC 5289).  This is not shown in the record since motion has been documented on VA examinations showing flexion to 30 degrees in June 1998, to 40 degrees in July 2002 and in June 2005.  Other codes that could be applicable - except DC 5293, discussed below -- provide a maximum rating of not more than 40 percent.  See DC's 5286, 5295 (2003).  

To assign a rating beyond 40 percent under the current General Rating Formula for Diseases and Injuries of the Spine, the evidence must show ankylosis, as a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  As noted above, the Veteran does not have ankylosis of his lumbar spine.  

Under the old Code 5293 for intervertebral disc syndrome, a maximum rating of 60 percent is warranted for symptoms compatible with pronounced intervertebral disc syndrome.  However, the Veteran's service-connected lumbosacral strain does not warrant a rating under these criteria since neurological symptoms compatible with a rating beyond 40 percent have not been shown.  On VA examination in June 2005, the examiner stated that there were no radicular signs, and that X-rays did not show any degenerative disc disease (DDD).  Thus, consideration of the Veteran's lumbosacral strain under the old Code 5293 is not warranted.  Similarly, in the absence of a showing of incapacitating episodes due to intervertebral disc syndrome, consideration of the Veteran's lumbosacral strain under the new criteria for intervertebral disc syndrome, now contained in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, is also not warranted.  38 C.F.R. § 4.71a (effective September 23, 2002).  

Where, as here, the Veteran is already receiving the maximum disability rating for limitation of motion - under former DC 5292 -- consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The new rating criteria are intended to take into account functional limitations.  Accordingly, the provisions of 38 C.F.R. § 4.40 and 4.45 do not provide a basis for a higher evaluation.  68 Fed. Reg. 51, 454 (August 27, 2003). 

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Because the rating criteria for the low back disorder reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Circ. 2009).


Entitlement to a Rating in Excess of 60 Percent for the Period from 
August 28, 2009, Forward. 

For the period beginning on August 28, 2009, it is noted that previously conducted examinations and reports of record, made no mention of incapacitating episodes.  On this date, however, VA outpatient records reflect that the Veteran signed an agreement for the use of a controlled substance for the treatment of his back pain.  The examiner noted that the Veteran had been incapacitated on a daily basis for the past 12 months due to the narcotics that he used for pain control.  When examined by VA in October 2010, chronic lumbar strain with scoliosis was noted.  Unfavorable ankylosis of the spine was not.  It was also noted that there was no additional loss of motion due to repetitive testing, weakened movement, excess fatigability, or incoordination with repetitive testing.  He had not been ordered to bed by a physician in the past 12 months, and there was no nerve involvement.  

Thus, it was concluded by the RO in a November 2011 rating decision, that is was reasonable to assume that the Veteran has been incapacitated since August 2008 when the drugs were prescribed by VA.  Based on the evidence of record and the examiner's notation that the Veteran had been incapacitated for the past 12 months due to his low back condition and treatment thereof, it was concluded that he met the criteria for a 60 percent evaluation but not more, effective August 29, 2008.  

For a rating in excess of 60 percent for the period from August 28, 2008, under all possible applicable codes, there would have to be unfavorable ankylosis of the entire spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, DCs 5235 - 5243 (2011).  Clearly, unfavorable ankylosis of the entire spine is not demonstrated, and a rating in excess of 60 percent is not warranted for the period from August 29, 2008, and thereafter.  Moreover, as noted when examined in 2010, there was no additional loss of motion due to pain, weakened movement, or excess fatigability.  Therefore, even when considering DeLuca criteria of functional impairment, a rating in excess of 60 percent is not warranted.  

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the veteran's claims.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Because the rating criteria for the low back disorder reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Circ. 2009).


ORDER

Entitlement to service connection for DJD of the hips, to include as secondary to a service-connected back disability, is denied.  

Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain for the period prior to August 29, 2008, is denied.  

Entitlement to a rating in excess of 60 percent for chronic lumbosacral strain for the period beginning on August 29, 2008, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


